ABRAMS &: FENSTERMAN

Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf 8& Carone, LLP

 

Attorneys at Law

 

 

 

1 MetroTech Center, Suite 1701
Brooklyn, New York 11201
Telephone: (718) 215-5300

Fax: (718) 215-5304
www.abramslaw.com

  

Dart FLED FEBT 220 x

VIA ECF

Hon. George B. Daniels,
United States District Judge,
Southern District of New York
500 Pearl Street—Room 1310
New York, New York 10007

Race i
a :
Lege CE ART

February 11, 2020 SO ORDERED

~ Ft rag a dN Q 7
Re: Willford v United Airlines, Inc. Docket No.1 8-cv-01060 (GBD) © ny
Dear Judge Daniels:

 

As the Court may recall, we represent Heidi Celeste Willford, Plaintiff flight attendant
herein a former flight attendant who was wrongful termination case against United Airlines, Inc.
(“UAL counsel’)

We write to request on behalf of both sides an adjournment of the status conference
scheduled for February 13, 2020. The reason for the request is that on or about October 8, 2019,
Your Honor had referred the case for general pretrial purposes to Magistrate Judge Katharine
Parker , who has been managing the discovery progress since that time. There 1s another,
conference before Magistrate Parker scheduled for February 19, 2019, which may indeed be the
final discovery conference, and, if so, after which, it may be more judicially economical for your
Honor to hold the contemplated status conference. Judging from the state of the discovery, it
strikes us that said conference might be held anytime convenient for the Court after the third
week in March, 2020.

We thank the Court for its consideration of the above.

Respectfull

Mark L. Furman

 

 

 

 

 
